DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 1, 3-4, 6-12, 14, and 16-18 are allowable. The restriction requirement among 

species, as set forth in the Office action mailed on 01/10/2020, has been reconsidered in view of 

the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The 

restriction requirement is hereby withdrawn as to any claim that requires all the 

limitations of an allowable claim. 
 	
 	In view of the above noted withdrawal of the restriction requirement, applicant is advised 
that if any claim presented in a continuation or divisional application is anticipated by, or 
includes all the limitations of, a claim that is allowable in the present application, such claim may 
be subject to provisional statutory and/or nonstatutory double patenting rejections over the 
claims of the instant application.

 	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no 

longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 

See also MPEP § 804.01.






Allowable Subject Matter
Claims 1, 3-4, 6-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 have been amended to incorporate allowable subject matter of claim 5, stated on page 8 of applicant’s remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STACY KHOO/Primary Examiner, Art Unit 2624